 



Exhibit 10.24

BRUNSWICK CORPORATION
AUTOMATIC DEFERRED COMPENSATION PLAN

(As Amended Through October 2002)

SECTION 1

General

     1.1.Purpose. The Brunswick Corporation Automatic Deferred Compensation Plan
(the “Plan”) has been established by Brunswick Corporation (the “Company”) to
provide for the deferral of compensation payable to Covered Executives by the
Company and Related Companies that would otherwise be non-deductible by reason
of section 162(m) of the Code, and thereby avoid the loss of such deduction, and
to compensate the Covered Executives for such deferral.

     1.2.Code. For purposes of the Plan, the term “Code” means the Internal
Revenue Code of 1986, as amended. References to sections of the Code also refer
to any successor provisions thereof. References in the Plan to an amount being
“deductible” refer to its being deductible by the Company or a Related Company
for Federal income tax purposes; provided, however, that if deductibility would
not be precluded by reason of Code section 162(m), then it shall be deemed to be
“deductible” for purposes of the Plan, regardless of whether it is
non-deductible for any other reason. If, after the Effective Date, there is a
change in the provisions or interpretation of Code section 162(m) which would
have a material effect on the benefits of the Plan to a Covered Executive or the
Company, the Company shall revise the Plan in good faith to preserve the
benefits of the Plan for the Company, the Related Companies, and the Covered
Executives; provided, however, that if any change to the Plan pursuant to this
sentence is adverse to a Covered Executive, the Covered Executive shall be
provided with reasonable compensation therefor.

     1.3.Effective Date. The “Effective Date” of the Plan is July 29, 1997.

     1.4.Related Companies. The term “Related Company” means any company during
any period in which compensation paid to a Covered Executive by such company
would be required to be aggregated with compensation paid to the Covered
Executive by the Company, in accordance with the affiliated group rules
applicable to Code section 162(m). The Company shall enter into such
arrangements with the Related Companies as it shall deem appropriate to
implement the terms of the Plan, and shall inform the Covered Executive of any
material failure to provide for such implementation.

     1.5. Operation and Administration. The authority to control and manage the
operation and administration of the Plan shall be vested in the Human Resources
and Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”). In controlling and managing the operation and
administration of the Plan, the Committee shall have the rights, powers and
duties set forth in Section 7. Capitalized terms in the Plan shall be defined as
set forth in the Plan.

 



--------------------------------------------------------------------------------



 



     1.6.Applicable Law. The Plan shall be construed and administered in
accordance with the laws of the State of Illinois to the extent that such laws
are not preempted by the laws of the United States of America.

     1.7.Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.

     1.8.Notices. Any notice or document required to be filed with the Committee
under the Plan will be properly filed if delivered or mailed to the Human
Resources and Compensation Committee, in care of the Company, at its principal
executive offices. The Committee may, by advance written notice to affected
persons, revise such notice procedure from time to time. Any notice required
under the Plan may be waived by the person entitled to notice.

     1.9.Benefits Under Qualified Plans. Compensation of any Covered Executive
that is deferred under the Plan, and benefits payable under the Plan, shall be
disregarded for purposes of determining the benefits under any plan that is
intended to be qualified under section 401(a) of the Code.

     1.10.Other Costs and Benefits. The Plan is intended to defer, but not to
eliminate, payment of compensation to a Covered Executive. Accordingly, if any
compensation or benefits that would otherwise be provided to a Covered Executive
in the absence of the Plan are reduced or eliminated by reason of deferral under
the Plan, the Company shall equitably compensate the Covered Executive for such
reduction or elimination, and the Company shall reimburse the Covered Executive
for any increased or additional penalty taxes which he may incur by reason of
deferral under the Plan which would not have been incurred in the absence of
such deferral, except that no reimbursement will be made for taxes resulting
from an increase or decrease in individual income tax rates, or resulting from
an increase in the amount of compensation payable to the Covered Executive by
reason of the accrual of earnings or any other provision of the Plan.

     1.11.Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

     1.12.Action by Company. Any action required or permitted to be taken by any
company shall be by resolution of its board of directors, or by a duly
authorized officer of the company.

     1.13.Withholding. Except as otherwise provided by the Committee, (i) the
deduction of withholding and any other taxes required by law will be made from
all amounts paid in cash and (ii) in the case of payments in shares of common
stock of the Company (“Company Stock”), the Participant shall be required to pay
in cash the amount of any taxes required to be withheld prior to receipt of such
Company Stock, or alternatively, a number of shares of Company Stock the Fair
Market Value (defined below) of which equals the amount required to be withheld
may be deducted from the payment; provided, however, that the number of shares
of Company Stock so deducted may not have an aggregate Fair Market Value in
excess of the amount determined by applying the minimum statutory withholding
rate. “Fair Market Value” means the closing

2



--------------------------------------------------------------------------------



 



price on the New York Stock Exchange — Composite Transactions Tape on the
relevant date or on the next preceding date on which a closing price was quoted;
provided, however, that the Committee may specify some other definition of Fair
Market Value.

     1.14.Adjustments. In the event of any increase or decrease in the number of
issued shares of Company Stock resulting from a subdivision or consolidation of
shares or other capital adjustment, or the payment of a stock dividend or other
increase or decrease in shares, effected without receipt of consideration by the
Company, or other change in corporate or capital structure, the number and class
of securities distributable under this Plan and the number of share units in
Participants’Automatic Stock Deferral Accounts shall be appropriately adjusted
by the Committee; provided, however, that any fractional shares resulting from
any such adjustment shall be eliminated. The decision of the Committee regarding
any such adjustment shall be final, binding and conclusive.

SECTION 2

Participation

     2.1.Covered Executives. Subject to the terms of the Plan, an individual
shall be a “Covered Executive” subject to the deferral requirements of the Plan
for any year, if, for that year, the individual is a “covered employee” with
respect to the Company, as that term is used in Code section 162(m)(3) and
Treas. Reg. section 1.162-27(c)(2). The provisions of the Plan shall not apply
to any employee to the extent that the employee is subject to an individual
agreement with the Company providing for automatic deferral of compensation to
avoid non-deductibility of compensation by reason of Code section 162(m).

     2.2.Plan Not Contract of Employment. The Plan does not constitute a
contract of employment, and participation in the Plan will not give any employee
the right to be retained in the employ of the Company nor any right or claim to
any benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan.

SECTION 3

Automatic Deferral

     3.1.Deferred Amount. If any compensation otherwise payable to a Covered
Executive by the Company or any Related Company would be non-deductible by
reason of Code section 162(m), such amount shall, unless otherwise provided by
the Committee, not be paid to the Covered Executive when otherwise due, but an
amount equal to the foregone payment shall instead be credited to the Covered
Executive’s Automatic Cash Deferral Account or Automatic Stock Deferral Account
in accordance with this Section 3. In determining the amounts subject to
deferral under this subsection 3.1, the following shall apply:



  (a)   To the extent that the compensation is otherwise payable in cash to a
Covered Executive, payment of such cash shall be deferred under the Automatic
Cash Deferral Account, in accordance with this Section 3.

3



--------------------------------------------------------------------------------



 



  (b)   To the extent that the compensation is otherwise payable in Company
Stock, delivery of those shares shall be deferred under the Automatic Stock
Deferral Account, in accordance with this Section 3.     (c)   To the extent
necessary in determining whether amounts payable to a Covered Executive would be
non-deductible for any year, the Committee shall make the determinations
required under this Section 3 based on an estimate of the total compensation to
be paid to the Covered Executive for the year (including both cash and non-cash
compensation and benefits that would be taken into account in determining
whether the limitations of Code section 162(m) are exceeded).     (d)   In
estimating a Covered Executive’s total compensation for any year, the Committee
may request that the Covered Executive forecast whether, for the year, he will
be receiving any compensation the timing of which is in the Covered Executive’s
discretion; provided, however, that such forecast shall not preclude the Covered
Executive from taking action that would change the time of receipt of such
compensation.     (e)   Nothing in the Plan shall be construed to require a
deferral of the salary of a Covered Executive.

     3.2.Automatic Cash Deferral Account. The Automatic Cash Deferral Account
balance shall be credited with the amount determined in accordance with
subsection 3.1(a), as of the date on which such amount would otherwise have been
paid to the Covered Executive were it not for deferral under the Plan. The
Automatic Cash Deferral Account shall be adjusted from time to time in
accordance with the following:



  (a)   Unless a Covered Executive makes an election at such time and in such
form as may be determined by the Committee from time to time to have paragraph
(b) next below apply, the Automatic Cash Deferral Account shall be credited as
of the last day of each calendar month with interest for that month at a rate
equal to the greater of: (a) the prime rate in effect at Chase Manhattan Bank on
the first day of the month plus four percentage points, or (b) the Company’s
short-term borrowing rate.     (b)   If a Covered Executive elects application
of this paragraph (b), the Company, after consultation with the Covered
Executive, may invest amounts credited to his Automatic Cash Deferral Account in
securities and other assets as the Company may determine. The Company and its
agents shall not incur any liability by reason of purchasing, or failing to
purchase, any security or other asset in good faith. A Covered Executive’s
Automatic Cash Deferral Account shall be charged or credited as of the last day
of each fiscal year of the Company, and at such other times as the balance in
the Automatic Cash Deferral Account shall be determined, to reflect
(i) dividends, interest or other earnings on any such investments, reduced by
the cost of funds (for the period of deferral) for the amount of

4



--------------------------------------------------------------------------------



 



      any taxes incurred by the Company with respect thereto; (ii) any gains or
losses (whether or not realized) on such investment; (iii) the cost of funds
(for the period of deferral) for the amount of any taxes incurred with respect
to net gains realized on any such investments, taking into account any
applicable capital loss carryovers and carrybacks, provided that in computing
such taxes, capital gains and losses on assets of the Company other than such
investments shall be disregarded; and (iv) any direct expenses incurred by the
Company in such fiscal year or other applicable period which would not have been
incurred but for the investment of amounts pursuant to the provisions of this
paragraph (b) (provided that this clause (iv) shall not be construed to permit a
reduction for the cost of taxes).

     3.3.Automatic Stock Deferral Account. The Automatic Stock Deferral Account
balance shall be credited with the number of share units equal to number of
shares of Company Stock as of the date on which such shares would otherwise have
been paid to a Covered Executive were it not for deferral under the Plan. The
Automatic Stock Deferral Account shall be adjusted from time to time to reflect
the deemed reinvestment of dividends in accordance with the terms of the
Company’s dividend reinvestment program, as in effect from time to time.

     3.4.Statements. On a quarterly basis, the Committee shall provide the
Covered Executive with statements of the Covered Executive’s Automatic Cash
Deferral Account and Automatic Stock Deferral Account. Upon request of a Covered
Executive, the Committee shall provide the computations of amounts under
Sections 3 and 4.

SECTION 4

Distributions

     4.1.Time of Payment of Deferred Amount. Amounts credited to a Covered
Executive’s Automatic Cash Deferral Account and Automatic Stock Deferral Account
shall be paid or distributed upon the earliest of the following:



  (a)   As soon as practicable after the Committee determines that such amounts
will be deductible when paid (provided that the Committee reasonably determines
that payment of such amounts will not cause other amounts (whether cash or
non-cash) to become non-deductible by reason of Code section 162(m)).     (b)  
As soon as practicable after the Committee determines that such amounts will not
be deductible by the Company when paid, and that further deferral will not
result in such amounts becoming deductible.     (c)   As soon as practicable
(but not more than 15 days) following the termination of employment of a Covered
Executive after a Change in Control.

5



--------------------------------------------------------------------------------



 



  (d)   As soon as practicable after the January 15 (but not later than
January 30) of the first calendar year following the first anniversary of the
date the Covered Executive ceases to be employed by the Company and all Related
Companies.

Payment shall be made under this subsection 4.1 not later than the date
determined under paragraph (d), regardless of whether such payments are
deductible by the Company.

     4.2.Form of Payment of Deferred Amount. To the extent that an amount is
payable to or on behalf of a Covered Executive with respect to the Automatic
Cash Deferral Account in accordance with subsection 3.2, it shall be paid by the
Company in a cash lump sum. To the extent that an amount is payable to or on
behalf of a Covered Executive with respect to the Automatic Stock Deferral
Account in accordance with subsection 3.3, it shall be distributed by the
Company in shares of Company Stock in a lump sum.

     4.3.Beneficiary. Subject to the terms of the Plan, any benefits payable to
a Covered Executive under the Plan that have not been paid at the time of the
Covered Executive’s death shall be paid at the time and in the form determined
in accordance with the foregoing provisions of the Plan to the beneficiary
designated by the Covered Executive in writing filed with the Committee in such
form and at such time as the Committee shall require. A beneficiary designation
form will be effective only when the signed form is filed with the Committee
while the Participant is alive and will cancel all beneficiary designation forms
filed earlier. If a Covered Executive fails to designate a beneficiary, or if
the designated beneficiary of the deceased Covered Executive dies before the
Covered Executive or before complete payment of the Covered Executive’s
benefits, the amounts shall be paid to the legal representative or
representatives of the estate of the last to die of the Covered Executive and
his designated beneficiary.

     4.4.Distributions to Disabled Persons. Notwithstanding the provisions of
this Section 4, if, in the Committee’s opinion, a Covered Executive or a
beneficiary is under a legal disability or is in any way incapacitated so as to
be unable to manage his financial affairs, the Committee may direct that payment
be made to a relative or friend of such person for his benefit until claim is
made by a conservator or other person legally charged with the care of his
person or his estate, and such payment shall be in lieu of any such payment to
the Covered Executive or the beneficiary. Thereafter, any benefits under the
Plan to which the Covered Executive or the beneficiary is entitled shall be paid
to such conservator or other person legally charged with the care of his person
or his estate.

     4.5. Benefit May Not be Assigned. Neither a Covered Executive nor any other
person shall have any voluntary or involuntary right to commute, sell, assign,
pledge, anticipate, mortgage or otherwise encumber, transfer, hypothecate or
convey in advance of actual receipt of the amounts, if any, or any part thereof,
payable hereunder, which are expressly declared to be unassignable and
non-transferable. No part of the amounts payable shall be, prior to actual
payment, subject to seizure or sequestration for payment of any debts,
judgments, alimony or separate maintenance owed by the Covered Executive or any
other person, or be transferred by operation of law in the event of the Covered
Executive’s or any other person’s bankruptcy or insolvency. Payments to or on
behalf of a Covered Executive under the Plan are not subject to

6



--------------------------------------------------------------------------------



 



reduction or offset for amounts due or alleged to be due from the Covered
Employee to the Company or any Related Company.

SECTION 5

Change in Control

     For purposes of the Plan, the term “Change in Control” means the occurrence
of any of the following events:



  (a)   any Person other than a trustee or other fiduciary of securities held
under an employee benefit plan of the Company or any of its subsidiaries, is or
becomes a Beneficial Owner, directly or indirectly, of stock of the Company
representing 30% or more of the total voting power of the Company’s then
outstanding stock and securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (d), below     (b)   a tender offer (for which a filing has been made
with the Securities and Exchange Commission (“SEC”) which purports to comply
with the requirements of Section 14(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and the corresponding SEC rules) is made for the
stock of the Company, which has not been negotiated and approved by the Board of
Directors of the Company, then the first to occur of



  (i)   any time during the offer when the Person making the offer owns or has
accepted for payment stock of the Company with 25% or more of the total voting
power of the Company’s stock, or     (ii)   three business days before the offer
is to terminate unless the offer is withdrawn first if the Person making the
offer could own, by the terms of the offer plus any shares owned by this Person,
stock with 50% or more of the total voting power of the Company’s stock when the
offer terminates;



  (c)   individuals who, as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”) of the Company, cease for any reason to
constitute a majority thereof;provided,however, that any individual becoming a
director whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least 75% of the directors then
comprising the Incumbent Board shall be considered as though such individual was
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board of Directors of the Company;     (d)  
there is consummated a merger or consolidation of the Company (or any direct or
indirect subsidiary of the Company) with any other corporation, other than (A) a
merger or consolidation which would result in the voting securities of the

7



--------------------------------------------------------------------------------



 



      Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
75% of the combined voting power of the stock and securities of the Company or
such surviving entity or any parent thereof outstanding immediately after such
merger or consolidation, or (B) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of stock and securities
of the Company representing more than 25% of the combined voting power of the
Company’s then outstanding stock and securities; or     (e)   the stockholders
of the Company approve a plan of complete liquidation or dissolution of the
Company or there is consummated an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets other than a sale or
disposition by the Company of all or substantially all of the assets to an
entity at least 75% of the combined voting power of the stock and securities
which is owned by Persons in substantially the same proportions as their
ownership of the Company’s voting stock immediately prior to such sale.     (f)
  The occurrence of events resulting in an Affiliate (the “Transferred Company”)
ceasing to satisfy the definition of an “Affiliate” set forth in this Section 5.
However, the circumstances described in this paragraph (f) shall constitute a
Change in Control only with respect to individuals who are employed at the
Transferred Company immediately before the events constituting the Change in
Control under this paragraph (f), and then only with respect to individuals who
are not employed by the Company or an Affiliate at any time during the 30-day
period following the events constituting the Change in Control. For purposes of
this paragraph (f), shares of the Company that are beneficially owned by an
employee benefit plan (including a fiduciary of such plan) maintained by the
Company or an Affiliate shall be treated as not outstanding.     (g)  
Substantially all of the business and assets of an Affiliate, or substantially
all of the business and assets of any division of the Company (the “Transferred
Business”) are transferred to a business other than the Company or an Affiliate;
provided, however, that the circumstances described in this paragraph (g) shall
constitute a Change in Control only with respect to individuals who are employed
at the Transferred Business immediately before the events constituting the
Change in Control under this paragraph (g), and then only with respect to
individuals who are not employed by the Company or an Affiliate at any time
during the 30-day period following the events constituting the Change in
Control.

     For purposes of this Section 5:



  (I)   The term “Person” shall mean any person (as defined in Section 3(a)(9)
of the Exchange Act, as such term is modified in Sections 13(d) and 14(d) of the
Exchange Act) other than (1) any employee plan established by the Company,
(2) the Company or any of its affiliates (as defined in Rule 12b-2 promulgated
under

8



--------------------------------------------------------------------------------



 



      the Exchange Act), (3) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (4) a corporation owned, directly
or indirectly by stockholders of the Company in substantially the same
proportions as their ownership of the Company.     (II)   The term “Beneficial
Owner” shall mean beneficial owner as defined in Rule 13d-3 under the Exchange
Act.     (III)   The term “Affiliate” means (i) any corporation, partnership,
joint venture or other entity during any period in which it owns, directly or
indirectly, at least 50% of the voting power of all classes of stock of the
Company (or successor to the Company) entitled to vote; and (ii) any
corporation, partnership, joint venture or other entity during any period in
which at least a 50% voting or profits interest is owned, directly or
indirectly, by the Company, by any entity that is a successor to the Company, or
by any entity that is an Affiliate by reason of clause (i) next above.

SECTION 6

Source of Benefit Payments

     The amount of any benefit payable under the Plan shall be paid from the
general assets of the Company. Neither a Covered Executive nor any other person
shall acquire by reason of the Plan any right in or title to any assets, funds
or property of the Company whatsoever, including, without limiting the
generality of the foregoing, any specific funds, assets, or other property which
the Company, in its sole discretion, may set aside in anticipation of a
liability under the Plan. A Covered Executive shall have only a contractual
right to the amounts, if any, payable under the Plan, unsecured by any assets of
the Company. Nothing contained in the Plan shall constitute a guarantee by the
Company that the assets of the Company shall be sufficient to pay any benefits
to any person.

SECTION 7

Committee

     7.1.Powers of Committee. The authority to control and manage all aspects of
the operation and administration of the Plan shall be vested in the Committee.
The Committee is authorized to interpret the Plan, to establish, amend, and
rescind any rules and regulations relating to the Plan, and to make all other
determinations that may be necessary or advisable for the administration of the
Plan. Except as otherwise specifically provided by the Plan, any determinations
to be made by the Committee under the Plan shall be decided by the Committee in
its sole discretion. Any interpretation of the Plan by the Committee and any
decision made by it under the Plan is final and binding on all persons. The
amount to be deferred under Section 3 and the amount that is payable under
paragraphs 4.1 (a) and 4.1 (b) shall be based on such estimates as the Committee
determines in good faith to be appropriate.

9



--------------------------------------------------------------------------------



 



     7.2.Delegation by Committee. The Committee may allocate all or any portion
of its responsibilities and powers to any one or more of its members and may
delegate all or any part of its responsibilities and powers to any person or
persons selected by it. Any such allocation or delegation may be revoked by the
Committee at any time.

     7.3.Information to be Furnished to Committee. The Company and the Related
Companies shall furnish the Committee with such data and information as may be
required for it to discharge its duties. The records of the Company and the
Related Companies as to a Covered Executive’s employment, termination of
employment, leave of absence, reemployment and compensation shall be conclusive
on all persons unless determined to be incorrect. Covered Executives and other
persons entitled to benefits under the Plan must furnish the Committee such
evidence, data or information as the Committee considers desirable to carry out
the Plan.

     7.4.Liability and Indemnification of Committee. No member or authorized
delegate of the Committee shall be liable to any person for any action taken or
omitted in connection with the administration of the Plan unless attributable to
his own fraud or willful misconduct; nor shall the Company be liable to any
person for any such action unless attributable to fraud or willful misconduct on
the part of a director or employee of the Company. The Committee, the individual
members thereof, and persons acting as the authorized delegates of the Committee
under the Plan, shall be indemnified by the Company against any and all
liabilities, losses, costs and expenses (including legal fees and expenses) of
whatsoever kind and nature which may be imposed on, incurred by or asserted
against the Committee or its members or authorized delegates by reason of the
performance of a Committee function if the Committee or its members or
authorized delegates did not act dishonestly or in willful violation of the law
or regulation under which such liability, loss, cost or expense arises. This
indemnification shall not duplicate but may supplement any coverage available
under any applicable insurance.

SECTION 8

Amendment and Termination

     The Committee may, at any time, amend or terminate the Plan, subject to the
following:



  (a)   Subject to the provisions of subsection 1.2 (relating to changes in the
Code), no amendment or termination may materially adversely affect the rights of
any Covered Executive or beneficiary under the Plan.     (b)   The Committee,
with the approval of the Board, may amend the Plan to accelerate the date on
which Plan benefits are otherwise payable under the Plan.     (c)   The
Committee, with the approval of the Board, may amend the Plan to accelerate the
date on which Plan benefits are otherwise payable under the Plan, and eliminate
all future deferrals under the Plan, thereby terminating the Plan.     (d)  
Notwithstanding any other provision of the Plan to the contrary, neither the
Committee nor the Board may delegate its rights and responsibilities

10



--------------------------------------------------------------------------------



 



      under this Section 8; provided, however, that the Board may, from time to
time, substitute itself, or another committee of the Board, for the Human
Resources and Compensation Committee under this Section 8.

11